DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Amendment to claims filed 1-6-21 is acknowledged. Currently, claims 1-19 and 20-35 are currently appending. Claims 17, 18, 22, 24 and 27 are currently amended. Claims 20 is cancelled. Claims 1-16 are withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: drive mechanism in claim 18-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 17-18, 21-25, 27-28, 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (English abstract of WO2010077097) in view of Menchik et al. (2017/0173886).
	Regarding claims 17-18, Lee discloses a method for producing a component P layer-by-layer, comprising the steps of:
	Applying a radiant-energy radio-energy-curable resin on a build surface of a build table 210 which includes at least a portion which is transparent to the build surface;
	Positioning a stage 260 relative to the build surface so as to define a layer increment in the resin;
	Selectively curing the resin within the build zone on the build surface, using an application of radiant energy in a specific pattern so as to define the geometry of a cross-sectional layer of the component;
	Moving the build table and the stage relatively apart so as to separate the component from the build surface;
	Removing remnants from the build surface at a location downstream of the build zone by using a material remover 237; and
	Repeating the steps of applying, positioning, selectively curing, moving, and removing for a plurality of layers until the component is complete (see English abstract and fig. 13-19).
	Lee does not teach wherein the step of applying the resin includes applying the resin to the build surface while simultaneously advancing the build table in a first direction to cause the resin to flow into a build zone and the step of advancing the build table in the first direction so as to expose a new portion thereof. However, Menchik et al. teaches a rotary tray 12 is rotated about a central axis 14 (fig. 1A-1D and 4A-4B) to form multiple parts on different locations of the rotary tray 12 (see fig. 8A, 8B). It 
	Regarding claim 18, the limitation “drive mechanism” invokes 112th, 6th paragraph. Para 29 of the specification defines that a drive mechanism is provided in the form of a motor 30 coupled to one or more of the support rollers 28. Other mounting and drive systems are possible.  Menchik et al. teaches wherein the advancing step includes using a drive mechanism to selectively rotate the build table about a central axis (inherent because the tray is rotary).
Regarding claim 21, Lee discloses the step of applying includes using a recoater 236 to level a layer of the resin (fig. 14-15).
Regarding claim 22, Lee as modified teaches wherein the step of applying includes positioning the rocoater at a non-parallel orientation to the build surface so as to compensate for non-uniformities in the resin since Mehchik et al. teaches rotating the build table around a central axis. 
Regarding claim 23, Lee discloses the step of removing includes using at least one scraper 237 to engage the build surface (see fig. 14-16). 
Regarding claim 24, Lee discloses the step of removing includes collecting and re-using uncured resin in the storage tank 231 (fig. 14-17).
Regarding claim 27, Lee discloses wherein the resin is applied such that the resin in at least one of the layers has a different composition than the resin in another one of the layers (para 173).
Regarding claim 28, Lee discloses the application of radiant energy is applied by projecting a patterned image (see fig. 4, 13 and abstract).
Regarding claim 30, Lee discloses additional radiant energy is applied by scanning at least one build beam over the surface of the resin (abstract)
.

Claims 19, 26, 32, 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Menchik et al. as applied to claim 17 above, and further in view of Yasukochi (2012/0045617).

Regarding claim 19, the limitation “drive mechanism” invokes 112th, 6th paragraph. Para 29 of the specification defines that a drive mechanism is provided in the form of a motor 30 coupled to one or more of the support rollers 28. Other mounting and drive systems are possible. Lee does not teach the advancing step includes using a drive mechanism to produce linear motion of the build table. Yasukochi teaches the advancing step includes using a drive mechanism 70 comprising motor 72 and guide rails 71 to produce linear motion of the build table 15 (fig. 1, 3 and para 76). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee with the teaching of Ysukochi in order to move the build table toward the radiant energy source.
Regarding claim 26, Yasukochi teaches a step of mixing the resin (para 227). 
Regarding claim 32, Yasukochi teaches the resin includes a particulate material filler (para 227). 
Regarding claim 34, Yasukochi teaches wherein at least one of the layers is divided into two or more portions, and the resin is applied such that the resin in at least one of the portions has a different composition than the resin in another one of the portions (para 165-173 and fig. 13A-13F).
Regarding claim 35, Yasukochi teaches wherein the resin is applied in a layer having a varying thickness (fig. 14).
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Menchik et al. as applied to claim 28 above, and further in view of Hull et al. (2008/0169586).
. 
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Menchik et al. as applied to claim 17 above, and further in view of Hull et al. (2008/0170112).
Regarding claim 25, Lee does not teach filtering the resin prior to re-use. However, Hull et al. teaches the excess uncured build material is returned to the cartridge housing for filtration and reuse (para 8, 138, 151, 161, 168, 215). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee with the filter as taught by Hull et al. in order to remove resin particles for reuse (para 8 and 138). 
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Menchik et al. and Yasukochi as applied to claim 32 above, and further in view of El-Siblani (2015/0224710).
Regarding claim 33, Lee does not teach sintering the component to burn out the cured resin and consolidate the filler. However, El-Siblani teaches that in certain applications, it is desirable to form three-dimensional objects from a resin binder and a ceramic filler to achieve high mechanical strength at good homogeneity combined with high size accuracy (especially when the process includes post-treatments such as sintering (para 4, 26-31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee with the teaching of El-Siblani since El-Siblani teaches that sintering of the component is desirable in dental applications.
Response to Arguments
Applicant’s arguments with respect to claim(s) 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522.  The examiner can normally be reached on 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/X.H.L/Examiner, Art Unit 1742                                                                                                                                                                                                        
/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742